Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In regard to claim 11, the phrase "mixtures or formulations thereof" renders the claim indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "mixtures or formulations thereof"), thereby rendering the scope of the claim(s) unascertainable.  It is unclear what mixtures or formulations are being claimed.
In regard to claim 20, the claim is indefinite because it is unclear what is the antecedent basis of the core, the lipping, and intumescent material. Since the claim depends from claim 14, and claim 14 also recites “a core”, “a lipping” and “at least one strip of intumescent material”. Proper antecedent basis is needed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-10, 13-14, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez US 6,115,976 (hereinafter ‘Gomez’).
In regard to claim 1, Gomez teaches a fire resistant door leaf comprising:
a core (shown in figs. 3 and 5, not labeled);
a lipping (10) extending along at least one edge (14) of the core;
wherein the lipping is of plastic material (see col. 3, ln. 36-42) and is bonded to the edge of the core (by means of adhesive 58);

wherein the at least one strip of intumescent material is covered by the plastic material of the lipping and is sandwiched between the plastic material of the lipping and the core of the door leaf (note from figs. 2-5 that the intumescent material is covered by part 26 of the lip and that it is “sandwiched” as claimed because it is located between the core and the cover 26);
wherein the plastic material is cast or molded against the at least one strip of intumescent material. It is noted that this is a product by process limitation and the lipping of the door does not depend on the process of making it. The product-by-process limitation of “cast or molded against the strip of intumescent material” would not be expected to impart distinctive characteristics to the lipping. Therefore, the claimed lipping is not a different and unobvious one from the lipping of Gomez. The plastic material (26) of Gomez is placed against the intumescent material as seen in figs. 3 and 5, and one of ordinary skill in the art would have found it obvious that a plastic piece is cast or molded, because those are notoriously well known in the art processes for creating plastic pieces, therefore the claim is met.
In regard to claims 6, 7 and 19, Gomez teaches the plastic material is bonded to the intumescent strip (by action of the adhesive). The product-by-process limitation of “by the curing of the plastic” would not be expected to impart distinctive characteristics to the lipping. The plastic material (26) of Gomez is placed bonded to the strip, therefore the claim is met.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of suitability for the intended use as a matter of obvious design choice. In the instant case, it would have been obvious to select a homogenous or unitary 
In regard to claims 8 and 18, Gomez teaches the plastic material is bonded to the intumescent strip by adhesive (58).
In regard to claims 9 and 10, the product-by-process limitation of “formed by casting or moulding before application of the lipping to the core” would not be expected to impart distinctive characteristics to the lipping. The lipping of Gomez is formed, therefore the claim is met.
In regard to claim 13, Gomez teaches the lipping is substantially rectangular in cross-section (see fig. 4-5).
In regard to claim 14, The examiner takes the position that the claimed method steps are necessitated by the assembly of Gomez, because the core is assembled, the strip of intumescent material is provided, the lipping of plastic is bonded to the core and sandwiched as noted in the above rejection for claim 1. 

Claims 2, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Langille et al. US 2011/0314755 A1 (hereinafter ‘Langille’).
In regard to claim 2, Gomez does not explicitly teach two strips of intumescent material extending in parallel as claimed. 
Langille teaches a door edge assembly (See fig. 6 and 8) comprising a plurality of strips of intumescent material (106) extending in parallel (see fig, 8, the strips are separated by blocks 128).

In regard to claim 11, Gomez does not explicitly teach the intumescent material is one or more of graphite, ammonium polyphosphate, sodium silicate.
Langille teaches a door edge assembly (See fig. 6 and 8) comprising a plurality of strips of intumescent material (106) made of sodium silicate (see [0013] and [0064]).
It would have been obvious to one of ordinary skill in the art to provide the intumescent material in the door edge of Gomez being of sodium silicate, as taught by Langille so as to allow for expansion in more than one direction and enhance the fire resistance property of the door.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez in view of Thwaites US 4,649,089 (hereinafter ‘Thwaites’).
In regard to claim 12, Gomez does not explicitly teach the exterior surface of the lipping is arcuate or substantially semi-circular in cross-section.
Thwaites teaches a door edge assembly comprising a plurality of strips of intumescent material (106) and being arcuate in cross-section (see fig. 1).
It would have been obvious to one of ordinary skill in the art to make the lipping of Gomez having an arcuate or semi-circular cross section, as taught by Thwaites so as to provide versatility to the door and enable its use in various applications. 
. 

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gomez, as applied to claim 14 above, in view of Fortin US 6,343,899 (hereinafter ‘Fortin’).
In regard to claim 15, Gomez does not explicitly teach the step of forming the lipping by casting or molding the plastic material of the lipping to the core in a liquid or semi-liquid state to cover at least one strip of intumescent material and curing the material in situ.
Fortin teaches a door edge assembly (See fig. 2) comprising a strip of intumescent material (38) and stile member (26) that is cast around the strip (see col. 3, ln. 38).
It would have been obvious to one of ordinary skill in the art to form the lipping of Gomez, by casting it around the intumescent material as taught by Fortin and allowing it to cure in situ so as to properly secure the strip in place and hence ensure proper fire resistance of the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/PAOLA AGUDELO/Primary Examiner, Art Unit 3633